            Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 -------------------------------------
 PETROCHOICE HOLDINGS, INC.                 x
                    Plaintiff,              :   CIVIL ACTION
                                            :
      - against -                           :
                                            :   No. 19-6152-JMG
 FRANCIS S. OROBONO, JR.,
                                            :
                    Defendant.              :
 -------------------------------------x

                         PLAINTIFF PETROCHOICE HOLDINGS, INC.’S
                         MOTION TO FILE DOCUMENTS UNDER SEAL

       Pursuant to Local Rule 5.1.5(a)(2), Plaintiff PetroChoice Holdings, Inc.’s (“PetroChoice”)

respectfully moves this Court for an Order permitting PetroChoice to file under seal certain

confidential documents and exhibits in support of its reply to defendant’s response to Motion for

Summary Judgment (the “Reply”). In support of its request, PetroChoice states as follows:

       1.       On December 27, 2019, PetroChoice filed a Complaint alleging misappropriation

of PetroChoice's trade secrets pursuant to the federal Defend Trade Secrets Act, 18 U.S.C. § 1831,

et seq., misappropriation of PetroChoice's trade secrets pursuant to the Pennsylvania Uniform

Trade Secrets Act, breach of contract (Management Equity Agreement, Separation Agreement and

General Release, and Consulting Agreement), breach of the duty of loyalty, tortious interference

with contract, intentional interference with prospective contractual relations, conversion, and

unjust enrichment against the Defendant.

       2.       Plaintiff has produced multiple records at issue in this litigation as “Highly

Confidential - Attorney Eye’s Only” that are currently the subject of a Special Master Proceeding

instituted by this Court. These records include compilations of contracts, customer lists, price lists,

and other tightly held information.
              Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 2 of 6




         3.       Additionally, a third party has produced records that they have designated as Highly

Confidential and Attorney Eye’s Only that PetroChoice wishes to submit as an exhibit to the Reply.

         4.       Although there is a presumptive right of public access to judicial proceedings and

records, district courts have recognized that such right is not absolute; and further that the

presumption may be rebutted. In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001); see also

Zurich Am. Ins. Co. v. Rite Aid Corp., 345 F. Supp. 2d 497, 500 (E.D. Pa. 2004) (citing Cendant,

260 F.3d at 192).

         5.       To overcome the presumption of openness, and to justify the entry of an order

sealing judicial records, the moving Party must demonstrate (1) a substantial and compelling

interest in confidentiality; and (2) that divulgence would work a clearly defined and serious injury

to the party seeking confidentiality. Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir.

1994).

         6.       Once the movant establishes the foregoing two elements, a district court will engage

in a balancing process, pursuant to which the court will weigh the common law presumption of

access against those factors that militate against access. In re Cendant Corp., 260 F.3d at 194; see

also Republic of Philippines v. Westinghouse Elec. Corp., 949 F.3d 653, 662 (3d Cir. 1991) (a

presumption of access alone does not end the court’s inquiry as the right to access judicial records

is not absolute; indeed, a “presumption is just that” and may therefore be rebutted).

         7.       Third Circuit courts will grant motions to seal various trade secrets or other

confidential research, development, or commercial information to prevent harm to a litigant's

competitive standing in the marketplace. See Westinghouse, 949 F.2d at 662; Zenith Radio Corp.

v. Matsushita Elec. Indus. Co., 529 F. Supp. 866, 889–91 (E.D. Pa. 1981); see also Littlejohn, 851

F.2d at 678 (“Despite the presumption [of public access], courts may deny access to judicial



                                                   2
            Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 3 of 6




records, for example, where they are sources of business information that might harm a litigant's

competitive standing.”) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)).

       8.       PetroChoice believes good cause exists to file the following exhibits to their Reply

in Response to the Motion for Summary Judgment under seal, as identified by their beginning

bates numbers: PHC000600 (attached hereto as Exhibit 10); PHC000648 (attached hereto as

Exhibit 11); PHC000863 (attached hereto as Exhibit 12); PHC000864 (attached hereto as Exhibit

13); PHC000847 (attached hereto as Exhibit 14); and PHC000252 (attached hereto as Exhibit 15).

       9.       Exhibit 10 contains confidential and highly sensitive compilations of pricing

information and high-level business strategies that constitute trade secrets under Pennsylvania law.

See Freedom Medic. Inc. v. Whitman, 343 F. Supp. 3d 509, 519 (E.D. Pa. 2018). Exhibit 10

therefore qualifies for trade secret protection from the Court and should be filed under seal. In re

Lamictal Direct Purchasers Antitrust Litig., 2016 U.S. Dist. LEXIS 186574, at *5.

       10.      Exhibit 11 contains confidential and highly sensitive compilations of sales

histories, customer identifications, pricing structures, and profit margins that all constitute trade

secrets under Pennsylvania law. See Whitman, 343 F. Supp. 3d at 519. Exhibit 11 therefore

qualifies for trade secret protection from the Court and should be filed under seal. Lamictal Direct,

2016 U.S. Dist. LEXIS 186574, at *5.

       11.      Exhibit 12 contains confidential and highly sensitive compilations of customer lists

and contact information that constitute trade secrets under Pennsylvania law. See Whitman, 343

F. Supp. 3d at 519. Exhibit 12 therefore qualifies for trade secret protection from the Court and

should be filed under seal. Lamictal Direct, 2016 U.S. Dist. LEXIS 186574, at *5.

       12.      Exhibit 13 contains confidential and highly sensitive compilations of pricing

information and pricing strategies that constitute trade secrets under Pennsylvania law. See



                                                 3
         Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 4 of 6




Whitman, 343 F. Supp. 3d at 519. Exhibit 13 therefore qualifies for trade secret protection from

the Court and should be filed under seal. Lamictal Direct, 2016 U.S. Dist. LEXIS 186574, at *5.

       13.     Exhibit 14 contains confidential and highly sensitive customer lists, compilations

of contact information, revenue and lists of products sold to each customer that constitute trade

secrets under Pennsylvania law. See Whitman, 343 F. Supp. 3d at 519. Exhibit 14 therefore

qualifies for trade secret protection from the Court and should be filed under seal. Lamictal Direct,

2016 U.S. Dist. LEXIS 186574, at *5.

       14.     Exhibit 15 contains confidential and highly sensitive financial information

belonging to PetroChoice that constitute trade secrets under Federal and Pennsylvania law. See

18 U.S.C. § 1839(3); 12 Pa. Cons. Stat. § 5302 (2021). Exhibit 15 therefore qualifies for trade

secret protection from the Court and should be filed under seal. Lamictal Direct, 2016 U.S. Dist.

LEXIS 186574, at *5.

       15.     There is no less restrictive alternative to PetroChoice’s trade secrets. Indeed,

redaction of these Exhibits would render them unreadable. Thus, filing the exhibits completely

under seal is the appropriate method of protection.

       16.     PetroChoice would suffer irreparable harm if this information was publicly

disclosed. Indeed, compilations of customer and pricing information, financial data, and other

commercially sensitive statistics are the precise types of information that Courts will protect to

avoid substantial harm to the owner of the information. The threatened disclosure of trade secrets

and other confidential commercial information is the precise type of disclosure that may cause

irreparable harm. See Publicker Industries, Inc. v. Cohen, 733 F.2d 1059, 1071 (3d App. 1984).

Third parties could certainly use each of these Exhibits to PetroChoice’s detriment.




                                                 4
          Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 5 of 6




       17.     Specifically, third parties could exploit PetroChoice’s customer lists and pricing

strategies to gain an unfair advantage and utilize the information that PetroChoice has expended

immense efforts and expenditures to develop to steal PetroChoice’s customers at no cost to the

third party. Furthermore, third parties could use this information to undercut PetroChoice’s

competitive standing in the marketplace. These injuries would be substantial and significantly

outweigh any interest the public has in visibility to court proceedings.

       WHEREFORE, for good cause shown, PetroChoice respectfully request the Court grants

plaintiff’s request to file Exhibits 10 through 15 under seal.

Dated this 20th day of July, 2021.             Respectfully Submitted,

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

                                               By: /s/ Kayla Dawn Dreyer
                                                   Steven D. Urgo, ID No. 62773
                                                   550 E. Swedesford Road, Suite 270
                                                   Wayne, Pennsylvania 19087
                                                   Telephone: 215.977.4078
                                                   steven.urgo@lewisbrisbois.com

                                                      Jon Jay Olafson
                                                      1700 Lincoln Street, Suite 4000
                                                      Denver, CO 80203
                                                      Telephone: 303.861.7760
                                                      Jon.Olafson@lewisbrisbois.com

                                                      Kayla Dawn Dreyer
                                                      1700 Lincoln Street, Suite 4000
                                                      Denver, CO 80203
                                                      Telephone: 303.861.7760
                                                      Kayla.Dreyer@lewisbrisbois.com

                                                      Attorneys for Plaintiff PetroChoice Holdings, Inc.




                                                  5
         Case 2:19-cv-06152-JMG Document 71 Filed 07/20/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of July, 2021, the undersigned served the foregoing
PETROCHOICE HOLDINGS, INC.’S MOTION TO FILE DOCUMENTS UNDER SEAL
upon counsel via ECF:

Joel L. Frank
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
jfrank@lambmcerlane.com

Mary-Ellen H. Allen
Lamb McErlane PC
24 East Market Street
P.O. Box 565
West Chester, PA 19381-0565
mallen@lambmcerlane.com
mallen@chescolaw.com

                                            /s/      Kayla Dawn Dreyer
                                                  A duly signed original is on file at the
                                                  Law Offices of LEWIS BRISBOIS




                                                  6
